DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 19 April 2021 for the application filed 14 July 2014. Claims 20-22, 27, 28, 31-36, 38, and 39 are pending:
Claims 1-19, 23-26, 29, 30, 37, and 40-43 have been canceled;
Claims 32-36 have been withdrawn without traverse in the response filed 15 July 2015; and
Claims 20 and 32 have been amended.

 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/SG2012/000063, filed 02 March 2012, which claims priority to PRO 61/537,376, filed 21 September 2011) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Arguments
	Applicant’s amendments filed 19 April 2021 with respect to the Claim Objections of Claim 20 have been fully considered and are persuasive; these Claim Objections have been withdrawn.
	Applicant’s amendments filed 19 April 2021 with respect to the 35 USC 112, second paragraph, rejections of Claims 20-22, 27, 28, 31, 38, and 39 have been fully considered and are persuasive; these rejections have been withdrawn.
Applicant’s amendments filed 19 April 2021 with respect to the rejections of Claims 20, 27, 28, 31, 38, and 39 under 35 USC 103(a) as being unpatentable over KANG in view of BROZELL, KUMAR, and MICKOLS have been fully considered and are persuasive. These rejections have been withdrawn. However, upon further consideration and search, new grounds of rejection have been made under 35 USC 103(a) as being unpatentable over KANG in view of BROZELL, KUMAR, and CHU.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 20, 27, 28, 31, 38, and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KANG et al. (KR 2010/0116344 A, machine translation referenced) in view of BROZELL (US PGPub 2011/0284456 A1), KUMAR et al. (US PGPub 2011/0046074 A1), and CHU et al. (US PGPub 2010/0323573 A1) with evidentiary support from HANSEN et al. (Biochimica et Biophysica Acta 1808 (2011), pg. 2600-2607).
	Regarding Claim 20, KANG discloses a thin film composite membrane comprising a porous support film 120 (i.e., a microporous substrate) and an over-laid polyamide membrane 130 comprising vesicles 150 with aquaporins 140 and a lipid bilayer 141 (i.e., a thin selective layer supported by the microporous substrate, wherein the thin selective layer incorporates amphiphilic vesicles formed from lipids and aquaporin water channels). KANG further discloses aquaporin-Z, an E. coli membrane water channel (i.e., wherein said lipids are E. coli mixed lipids, pg. 3, par. 3; FIG. 5). While KANG discloses that the aquaporins are included in a lipid bilayer membrane at 0.1 to 50 wt% (i.e., wherein said aquaporin water channels are present in a protein to lipid ratio; pg. 2, par. 2), KANG is deficient in explicitly disclosing that the aquaporins are present in a protein to lipid molar ratio of about 1:20 to 1:500. Furthermore, KANG is deficient in disclosing the amphiphilic vesicles further comprise cholesterol in the range of 30 to 40 molar% of the volume of the lipids.

    PNG
    media_image1.png
    182
    400
    media_image1.png
    Greyscale

FIG. 5, KANG et al. (KR 2010/0116344 A).
BROZELL teaches the stabilization of membranes (abstract) and teaches that cholesterol can be used to affect the structure of bilayer membranes (p0096). The inclusion of cholesterol affects the packing density of lipids within the membrane layer and decreases the interstitial spaces between said lipids, resulting in a tighter packing density (p0096/last sentences) and thereby, stabilizes the aquaporin protein structure, i.e., providing for a greater water flux. While BROZELL does not explicitly disclose a 30-40 mol% cholesterol composition, HANSEN reported that the presence of cholesterol in a lipid/aquaporin vesicle membrane (more specifically, cholesterol at a cholesterol:DOPC molar ratio of 3:7, i.e., a 30 molar % of lipids, which reads upon the claimed range of 30 to 40 molar% of the volume of lipids) yielded a higher ellipicity (i.e., a characteristic measure of helical secondary structure) to the aquaporins (§3.1, par. 5, pg. 2602). This indicated that due to the presence of cholesterol, the increased lipid bilayer stiffness advantageously enhanced the stability of the aquaporin structure (§3.1, par. 2, pg. 2602 and par. 7, pg. 2603). At the time of the invention, one of ordinary skill in the art would have found obvious to include cholesterol at 30-40 mol% 
	KANG in view of BROZELL is deficient in disclosing that the aquaporin water channels are present in a protein to lipid molar ratio of about 1:20 to 1:500.
KUMAR teaches the composition of highly permeable polymeric membranes comprising aquaporins and block copolymers or amphiphilic lipids (abstract/1-3, p0035, p0041). KUMAR discloses membranes comprising aquaporin AqpZ protein-to-amphiphilic polymer ratios of 1:25, 1:50, 1:100, 1:200, 1:500, and 1:1000 and the effects on membrane permeability relative to a pure polymer membrane (Example 4, p0085; FIG. 6). As shown in FIG. 6, permeability is maximized at 1:50, which is within the claimed range of about 1:20 to 1:500. At the time of the invention, one of ordinary skill in the art would have found it obvious to provide a protein-to-lipid molar ratio of about 1:20 to 1:500 as disclosed by KUMAR in the lipid bilayer membrane taught by KANG in view of BROZELL because such a ratio would advantageously maximize the permeability of the membrane (FIG. 6).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

FIG. 6, KUMAR et al. (US PGPub 2011/0046074 A1).
KANG, BROZELL, and KUMAR are deficient in disclosing a coating layer on the thin selective layer; wherein the coating layer consists of a hydrogel, wherein the hydrogel is formed of a chemical consisting of polyvinyl alcohol (PVA) or polyvinylpyrrolidone (PVP).
CHU discloses composite membrane filters comprising a multi-functional hybrid structure, i.e., one layer of a non-woven substrate, a middle layer, and a coating of a very thin, and a smooth-surface layer (p0039). The taught coating layer includes functional hydrogels (p0040), i.e., hydrophilic polymers including polyvinyl alcohol and 
Regarding the limitation “wherein the thin selective layer is configured to exclude divalent ions in water from getting into direct contact with the amphiphilic vesicles containing the aquaporin water channels”, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I). Because KANG, BROZELL, KUMAR, and CHU teach all claimed limitations, absent any additional structural limitations, such a limitation is considered a property inherent to the claimed membrane. Further, such a limitation can also be interpreted as a means by which the inventive membrane is used, i.e., “to exclude divalent ions”. The inclusion of material or article worked upon, i.e., divalent ions, by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
However, assuming Applicant is able to include additional structural limitations that further limit the claim beyond this intended use (e.g., a composition of the claimed thin selective layer), KANG explicitly teaches the active layer comprises polyamide useful for reverse osmosis applications (pg. 3, par. 3). As is well-known to one of ordinary skill in the art, polyamide films reject multivalent cations; hence, they are popularly used as reverse osmosis membranes in seawater desalination plants. Thus, while KANG may not have explicitly disclosed the exclusion of divalent ions in water, such a limitation is inherently taught.
Regarding Claims 27 and 28, as applied to the rejection of Claim 20, KANG further discloses that the aquaporins are aquaporin-Z, i.e., naturally-occurring water transport proteins from E. coli (pg. 3, par. 3).
Regarding Claim 31, as applied to the rejection of Claim 20, KANG further discloses polysulfone as the support substrate material (pg. 2/end of par. 2).
Regarding Claims 38 and 39, as applied to the rejection of Claim 20, KANG further discloses the use of the taught membranes to filter water by reverse osmosis (i.e., filtering water by an osmosis process; pg. 2, par. 1-2). 
In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II).
Also, the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).

Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KANG in view of BROZELL, KUMAR, and CHU with evidentiary support from ELIMELECH et al. (Science 333, 712, 5 Aug 2011, pg. 712-717).
Regarding Claims 21 and 22, as applied to the rejection of Claim 20, KANG in view of BROZELL, KUMAR, and CHU teaches a thin film composite membrane. KANG further teaches interfacial polymerization (pg. 2, par. 2-3) of the polyamide m-phenylenediamene (mPDA) and the acid chloride trimesoyl chloride (TMC) to prepare the membrane, wherein the aquaporin proteins are mixed with the mPDA solution (i.e., said selective layer is formed through interfacial polymerization of an aqueous solution of an amine with a solution of an acid chloride; amphilic aquaporin vesicles are incorporated in said aqueous solution; and said amine is meta-phenylenediamine; pg 2, par. 2). 
KANG in view of BROZELL, KUMAR, and CHU fail to explicitly disclose a hexane or cyclohexane organic solvent. However, polymerization reactions using mPDA/TMC solutions are well-known in the art, as evidenced by ELIMELECH (Fig. 3, pg. 714). ELIMELECH teaches the reaction of mPDA and TMC to form a cross-linked polyamide layer, wherein TMC is dissolved in hexane (i.e., said acid chloride is trimesoylchloride and said organic solvent is n-hexane).
Furthermore, because the prior art discloses a product that appears to be the same as the product set forth in these claims, the instantly claimed process limitations are directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777